Case: 21-50221     Document: 00516468097         Page: 1     Date Filed: 09/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 12, 2022
                                  No. 21-50221                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Martinez Pedraza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-831-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Martinez Pedraza was convicted by a jury of one count of
   conspiracy to transport illegal aliens and sentenced to 120 months of
   imprisonment and three years of supervised release. He now appeals his
   conviction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50221      Document: 00516468097          Page: 2   Date Filed: 09/12/2022




                                    No. 21-50221


          First, Martinez Pedraza contends that the Government’s failure to
   correct allegedly false trial testimony regarding his co-conspirator Edwin
   Flores-Guerra’s plea agreement constituted a violation of Napue v. Illinois,
   360 U.S. 264, 269 (1959). The Due Process Clause forbids the Government
   from knowingly using or failing to correct false testimony. See Napue, 360
   U.S. at 269.     To demonstrate a due process violation based on the
   Government’s failure to correct false testimony under Napue, Martinez
   Pedraza must demonstrate that: (1) the testimony was false, (2) the
   Government knew that the testimony was false, and (3) the testimony was
   material. See United States v. Stanford, 823 F.3d 814, 838-39 (5th Cir. 2016).
   Because Martinez Pedraza did not present this issue in the district court, we
   review for plain error. See United States v. Oti, 872 F.3d 678, 696 & n.13 (5th
   Cir. 2017); see also Puckett v. United States, 556 U.S. 129, 135 (2009).
   Martinez Pedraza does not make the requisite showing.
          While Flores-Guerra testified that the Government did not promise
   him anything in exchange for his testimony, he did acknowledge that he
   “possibly” hoped that his testimony would be considered for sentencing
   purposes. Martinez Pedraza’s issue lies with what Flores-Guerra omitted:
   i.e., he did not state that the Government could move for a U.S.S.G. § 5K1.1
   sentence reduction based on his substantial assistance. However, there is
   nothing to indicate that Flores-Guerra failed to mention plea provisions
   “with the willful intent to provide false testimony, rather than as a result of
   confusion, mistake, or faulty memory.” United States v. Dunnigan, 507 U.S.
   87, 94 (1993). But even assuming Flores-Guerra testified falsely regarding
   his plea agreement, “the Government can discharge its responsibility under
   Napue . . . to correct false evidence by providing defense counsel with the
   correct information at a time when recall of the prevaricating witnesses and
   further exploration of their testimony is still possible.” Beltran v. Cockrell,
   294 F.3d 730, 736 (5th Cir. 2002) (internal quotation marks and citation




                                         2
Case: 21-50221      Document: 00516468097           Page: 3   Date Filed: 09/12/2022




                                     No. 21-50221


   omitted). Here, defense counsel was provided with Flores-Guerra’s plea
   agreement and sealed plea addendum, which included the full recitation of
   the promises made by the Government to the witness, and counsel could have
   questioned Flores-Guerra as to the full gamut of those promises. Moreover,
   some of the testimony that Martinez Pedraza now complains of was elicited
   on cross-examination, so there was no material falsehood that the
   Government had a duty under Napue to correct; it was Martinez Pedraza’s
   duty to correct the testimony. See Stanford, 823 F.3d at 840; United States v.
   Fields, 761 F.3d 443, 477 (5th Cir. 2014); United States v. O’Keefe, 128 F.3d
   885, 895 (5th Cir. 1997). Insofar as the Government made any inaccurate
   statements concerning Flores-Guerra’s plea agreement during its closing
   argument, any “falsehoods were sufficiently exposed before the jury to
   enable the jury to weigh those falsehoods in its deliberations.” O’Keefe, 128
   F.3d at 896.
          Martinez Pedraza additionally argues that the district court admitted
   impermissible profile evidence. He contends that through U.S. Border Patrol
   Agent Joe Bonilla, the Government offered certain testimony suggesting that
   Martinez Pedraza was guilty of the charged offense because his actions were
   consistent with the typical behavior of an organizer of an alien trafficking
   enterprise. According to Martinez Pedraza, the testimony violated Federal
   Rule of Evidence 704(b) and our caselaw prohibiting testimony that amounts
   to an opinion on whether the defendant had a mental state or condition that
   is an element of a crime. Martinez Pedraza concedes that he did not object
   to this testimony in the district court, so our review for is plain error. See
   United States v. Montes-Salas, 669 F.3d 240, 247 (5th Cir. 2012).
          Most of the testimony disputed by Martinez Pedraza appears to be on
   the safe side of the line between testimony as to methods of operation unique
   to the business of alien trafficking and testimony comparing his conduct to a
   generic profile of a participant in that business. See id. at 250; United States



                                          3
Case: 21-50221      Document: 00516468097           Page: 4   Date Filed: 09/12/2022




                                     No. 21-50221


   v. Gonzalez-Rodriguez, 621 F.3d 354, 363-64 (5th Cir. 2010). However, even
   if some of Agent Bonilla’s testimony was problematic, and assuming that any
   error in allowing the testimony was clear or obvious error, Martinez Pedraza
   has not met his burden of showing that his substantial rights were affected.
   See United States v. Morin, 627 F.3d 985, 998-1000 (5th Cir. 2010); Gonzalez-
   Rodriguez, 621 F.3d at 367-68. Even setting aside any improper elements of
   Agent Bonilla’s testimony and references thereto, the record supports that
   the jury was presented with substantial other evidence of Martinez Pedraza’s
   role in an alien trafficking operation.     Because there is no reasonable
   probability that his conviction hinged on the challenged testimony, he has not
   shown reversible plain error. See Morin, 627 F.3d at 998-1000; Gonzalez-
   Rodriguez, 621 F.3d at 367-68.
          Finally, Martinez Pedraza contends that the cumulative effect of both
   errors requires reversal. The cumulative effect doctrine “provides that an
   aggregation of non-reversible errors (i.e., plain errors failing to necessitate
   reversal and harmless errors) can yield a denial of the constitutional right to
   a fair trial, which calls for reversal.” United States v. Delgado, 672 F.3d 320,
   343-44 (5th Cir. 2012) (internal quotation marks and citation omitted).
   Martinez Pedraza’s claims of error, taken individually or together, do not cast
   doubt on the verdict, given the record as a whole.
          The judgment of the district court is AFFIRMED.




                                          4